Citation Nr: 1823534	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently assigned a 50 percent evaluation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from January 1996 to August 1996 and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for short-term memory loss is no longer before the Board.  The RO found that his was a symptom of his already service-connected PTSD and memory loss symptoms have been considering in the rating currently assigned for PTSD.  See December 2014 rating decision.  The RO concluded that this was a full grant of the benefits sought.  The Board agrees.

In August 2014, the Veteran withdrew his request for a Board hearing.

The Veteran's agent appears to have withdrawn the Veteran's appeal for a higher evaluation for PTSD in a VA Form 9 received on August 27, 2014.  In box #9, he marked the box stating that he had read the statement of the case but only wanted to appeal the following issue.  The issue listed by the agent was TDIU.  In box #10, he noted that he believed that if the Veteran is granted an increase for PTSD then he should be eligible for TDIU.  The agent also noted that the Veteran's TDIU was intertwined with pending appeal for the mental health claim.  Based on the statements made by the agent in box #10, the Board does not find that the Agent or the Veteran wishes to withdraw the appeal for a higher evaluation for PTSD.  This issue is noted above and is included in the development below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

After the case was certified to the Board and since the issuance of the June 2014 (date stamped in July 2014) statement of the case (SOC) that addressed the Veteran's PTSD and TDIU, records from the Social Security Administration (SSA) were associated with the claims file.  The Board acknowledges that some SSA records were associated with the claims file in 2012, but a complete copy has now been submitted.  These records are relevant as they pertain the Veteran's psychiatric disorders and to his ability to obtain substantially gainful employment.  The Veteran is receiving SSA disability benefits for anxiety and a back disability.  Relevant VA treatment records were also associated with the claims file after the issuance of the June 2014 SOC.  Therefore, a remand is needed as to all issues so that the AOJ can readjudicate the case taking into consideration all evidence of record.  

While the claim is in remand status, the Board finds that a new examination should be obtained that provides information regarding the current severity of PTSD and the impact of the Veteran's PTSD on his ability to be gainfully employed.

The claims file includes the Veteran's application for vocational rehabilitation services.  The vocational rehabilitation file should be obtained and associated with the claims file as it could contain relevant information related to his claim for a higher evaluation for PTSD and entitlement to TDIU.  See March 2011 application for Vocational Rehabilitation.

There is also some question regarding whether VA has the Veteran's correct updated address.  In this regard, a June 2017 letter was returned as undeliverable.  While the case is in remand status, the AOJ should attempt to verify the Veteran's current mailing address and update relevant VA databases accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's current mailing address and update relevant VA databases accordingly.

2.  Obtain VA treatment records since September 2014 and associate them with the claim file.

3.  Obtain the Veteran's vocational rehabilitation file and associate it with the claims file.

4.  The Veteran should be asked to furnish information concerning his education and employment history, including the highest level of education achieved and the dates of employment with salary.

5.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD and its impact on employability.  The claims file must be reviewed in conjunction with the examination.  The examiner should specifically comment on the impact of the Veteran's PTSD on his ability to perform the mental acts necessary for employment.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal taking into consideration all evidence of record, including that added since June 2014.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




